Citation Nr: 0109989	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  94-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist ganglionectomy.  

2.  Entitlement to service connection for a disability of the 
right hand, other than residuals of a chip fracture of the 
middle finger of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) arising from an August 1992 decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 1999, the RO denied additional related claims for 
service connection for residuals of a ganglionectomy of the 
right wrist, and a right hand disability, other than 
residuals of a chip fracture of the right middle finger.  The 
appellant responded with an October 1999 notice of 
disagreement, initiating an appeal before the Board.  He was 
next sent a July 2000 statement of the case, and perfected 
his appeal with a July 2000 VA Form 9.  


FINDINGS OF FACT

1.  The veteran's right wrist ganglion, and the residuals 
thereof, were not incurred in or aggravated by military 
service.  

2.  The veteran's right wrist ganglion, and the residuals 
thereof, are not proximately due to or the result of any 
service connected disability.  

3.  The veteran does not have a disability of the right hand, 
other than a chip fracture of the middle finger, which was 
either incurred in or aggravated by service.  

4.  The veteran does not have a disability of the right hand, 
other than a chip fracture of the middle finger, due to or 
resulting from any service connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a right wrist 
ganglionectomy is denied. 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).

2.  Service connection for a right hand disability, other 
than residuals of a chip fracture of the middle finger, is 
denied. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, he had no 
disabilities of the right hand or wrist at the time he was 
examined for service admission in August 1961.  However, in 
October 1964, he sought treatment for the hands, 
demonstrating abrasions of both hands.  His hands were 
treated with whirlpool soaking and anti-bacterial ointment.  
He next reported a hand injury in December 1964, when he had 
a sore second finger of the right hand.  His finger was 
treated, and he was returned to duty.  However, the veteran 
continued to experience pain of the finger, and a February 
1965 X-ray of the hand revealed a chip fracture of the 
metacarpal phalangeal joint of the third finger of the hand.  
No other disabilities of the right hand were noted  At the 
time of the veteran's January 1966 service separation 
examination, he had no physical abnormality of the right 
hand.  

In May 1969, the veteran has been awarded service connection, 
with a noncompensable initial rating, for residuals of a 
fracture of the middle finger of the right hand.  

The veteran was afforded private X-ray examination of the 
right hand at a hospital in November 1980.  No evidence was 
found of fracture, dislocation, or intrinsic bone disease.  
Also, no ex ostosis or abnormal soft tissue calcification was 
observed.  

A VA examination was afforded him in February 1981, at which 
time an increased prominence of the bony component of the 
third metacarpal bone was observed.  He also had pain with 
motion of the right wrist.  A right wrist strain was 
diagnosed.  

In May 1992, he filed a claim for an increased (compensable) 
rating for his service connected finger disability of the 
right hand.  In support of his claim he submitted a May 1992 
VA hospitalization summary which demonstrated surgery on his 
right wrist.  According to his records, the veteran had a 
history of right wrist pain and swelling for an unspecified 
number of years.  A September 1991 X-ray revealed a small 
cystic appearing entity in the navicula, probably resulting 
from an old injury.  No evidence of an acute fracture or 
dislocation was noted.  The final diagnosis was of an 
unremarkable right wrist.  He was eventually afforded a right 
wrist ganglionectomy which was performed without 
complications, and he was discharged for outpatient follow-up 
care.  Subsequent follow-up revealed no evidence of a 
recurrent ganglion.  An August 1993 postoperative evaluation 
found some mild to moderate pain and tenderness of the right 
wrist at the surgical site, but otherwise, he was able to 
resume normal activity without restrictions.  

The RO considered this information and issued an August 1992 
rating decision denying the veteran's claim for a compensable 
rating for his service connected right hand disability.  He 
responded with a timely notice of disagreement, initiating an 
appeal of that issue.  

The veteran testified at a personal hearing at the RO in 
March 1993.  He described pain and occasional "locking" of 
the entire hand, sometimes with numbness.  At times, he loses 
all use of his hand.  The RO hearing officer considered the 
veteran's testimony and issued an August 1993 decision 
continuing the veteran's noncompensable rating.  

In December 1993, the veteran testified before a traveling 
member of the Board.  He again reported pain and occasional 
numbness and tingling of the entire right hand, which at 
times prohibits all use of the hand.  Repetitive motions, 
such as typing, also cause pain of the right hand.  This 
right hand disability inhibited his occupational duties in 
his employment in law enforcement, as he is right handed. 

VA clinical notes pertaining to the veteran were also 
obtained.  He was seen on several occasions beginning in the 
early 1990's for pain of the right wrist and hand.  He also 
reported shooting pain of his right middle finger.  The site 
of his ganglionectomy was mildly tender to the touch, but 
otherwise he had good range of motion of the wrist, and could 
perform normal activities with no restrictions.  Physical 
therapy for the right upper extremity was afforded him.  

The veteran's appeal of the denial of an increased rating for 
his service connected finger disability of the right hand was 
first presented to the Board in March 1996, at which time it 
was remanded for additional development.  

VA orthopedic and neurological evaluations were afforded the 
veteran in April 1997.  He again reported pain and numbness 
of the right hand and wrist.  He also claimed a reduction in 
grip strength.  Physical examination revealed a 2+ nodular 
formation over the flexor tendon of the right middle finger.  
He had some range of motion of the middle finger, and was 
able to touch his middle finger and thumb together.  He was 
able to grasp small objects.  Muscle strength in the middle 
finger was within normal limits, but some sensory deficits 
were noted.  X-rays of the right hand revealed some 
thickening of the base of the middle phalanx of the 4th 
digit, possibly representing an old injury which has 
subsequently healed.  The X-ray of the right hand was 
otherwise negative for acute bony findings, and the soft 
tissue of the right hand was normal.  Mild to moderate 
trigger finger of the middle finger of the right hand, a 
history of an old healed right middle finger fracture, and a 
soft tissue laxity of the proximal interphalangeal joint were 
diagnosed.  The examiner observed that the veteran's soft 
tissue laxity of the long, index, and ring fingers appears to 
be symmetrical and "most likely," because of this symmetry, 
was preexisting and not a result of injury.  It was also 
"most likely" that this hyperextension of the proximal 
interphalangeal joint works in union with mild triggering at 
the A-1 pulley to cause the veteran's symptoms of the right 
hand.  

When the veteran was afforded a VA neurological examination 
in April 1997, the examiner was unable to "confirm a 
specific nerve injury" of the right hand, and thus found it 
"difficult to relate any specific underlying neurologic 
problem to a chip fracture or its residuals."  

The veteran's appeal of the increased rating issue was 
returned to the VA in March 1999, at which time it was again 
remanded for additional development.  In response to the 
Board's remand order, the RO sent the veteran an April 1999 
letter requesting the names, addresses, and treatment dates 
of any and all health care providers who have treated his 
right hand disability.  He responded with an April 1999 
letter to the RO stating that he had already supplied to the 
VA "all documents and names and addresses of agencies and 
doctors who [have] treated me for injuries to my right 
hand."  

Another VA orthopedic examination was afforded the veteran in 
April 1999.  In conjunction with the examination, the VA 
examiner reviewed the claims folder, including the veteran's 
medical history.  Reports of intermittent pain and numbness 
of the middle finger of the right hand were again noted.  
Upon objective examination, some loss of grip strength was 
noted on the right, measured as 4/5, as compared to the left, 
measured as 5/5.  The VA examiner suggested poor effort may 
be the cause for this deficiency.  Finger strength was 5/5.  
Full abduction of the right middle finger was noted, but pin 
prick sensation was somewhat decreased in the same finger.  
The examiner noted an impression of mild peripheral 
neuropathy, but suggested this was "likely secondary to the 
1992 [right ganglion] surgery."  He could find no "residual 
condition related to [the] 3rd middle finger fracture."  

The RO considered this evidence and continued the veteran's 
noncompensable disability rating for his service connected 
residuals of a fracture of the right middle finger.  Service 
connection was also denied for residuals of a ganglionectomy 
of the right wrist, and any other impairment of the right 
hand, other than residuals of a fracture of the proximal 
interphalangeal joint of the middle finger.  The appeal was 
then returned to the Board.  

In a June 2000 Board decision and remand, the veteran was 
denied a compensable rating for his service connected 
residuals of a chip fracture of the middle finger of the 
right hand.  The RO was also ordered to provide the veteran 
with a statement of the case on the issues of service 
connection for residuals of a ganglionectomy of the right 
hand, and for impairment of the right hand, other than 
residuals of a chip fracture of the middle finger.  The 
veteran was afforded a July 2000 statement of the case, and 
responded with a July 2000 substantive appeal.  His appeal of 
these issues was then returned to the Board.  


Analysis

The veteran seeks service connection for residuals of a 
ganglionectomy of the right wrist, and a right hand 
disability, other than residuals of a chip fracture of the 
right middle finger.  Service connection will be awarded for 
any current disability resulting from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).  Service connection may also be awarded for any 
current disability which is proximately due to or resulting 
from a service connected disability.  38 C.F.R. § 3.310 
(2000).  As has been noted above, the veteran has been 
awarded service connection for residuals of a chip fracture 
of the middle finger of the right hand.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have nevertheless been fulfilled, 
and no prejudice would result to the veteran by adjudication 
of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  As is noted above, these 
issues, and the related issue of the veteran's disability 
rating for his service connected middle finger disability, 
have been pending on appeal since 1992.  The veteran has been 
advised on numerous occasions of the need to submit, or at 
least alert the VA to the existence of, all evidence related 
to his claimed right hand disabilities.  The veteran has 
already alerted the RO to the presence of both private and VA 
medical records, and these have already been obtained.  
Additionally, the RO has obtained the veteran's personnel 
records arising from his post-service employment as a federal 
employee.  In an April 1999 letter to the RO, the veteran 
stated that he had already supplied to the VA "all documents 
and names and addresses of agencies and doctors who [have] 
treated me for injuries to my right hand."  Thus, all 
available private medical evidence has been obtained, and the 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The rating 
decisions, numerous Board remands, statement of the case, 
supplemental statements of the case, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with the VCAA's 
notification requirements, and the VA's duty to notify has 
been fulfilled.  

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to develop and substantiate the 
claim, including, if necessary, affording him a VA medical 
examination.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  In the present case, the RO 
has attempted to obtain records from all treatment sources 
named by the veteran, as well as his occupational personnel 
records.  The veteran has not otherwise referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  The RO 
requested all relevant treatment records, both private and 
VA, identified by the veteran, and the veteran was informed 
in various letters what records the RO was requesting and he 
was asked to assist in obtaining the evidence.  The veteran 
has also been afforded numerous VA medical examinations in 
order to evaluate his reported disabilities, and the 
examiners have reviewed the claims folder and medical record 
in conjunction with the examinations. 

Overall, the RO has fully developed this claim, having 
notified the veteran of all evidence need to substantiate and 
complete the claim, and having requested and obtained all 
such evidence made known to it.  In the circumstances of this 
case, there is no reasonable possibility that further 
assistance would aid in substantiating the claim.


I. Service connection - Residuals of a right wrist 
ganglionectomy

For the reasons to be discussed below, the preponderance of 
the evidence is against the veteran's claim for service 
connection for residuals of a right wrist ganglionectomy, and 
this claim must be denied.  

The veteran's service medical records confirm that he 
sustained an injury to his right hand during service; he had 
abrasions of both hands in October 1964.  He was subsequently 
seen in December 1994 for a sore finger of the right hand, 
and a February 1965 X-ray of the joint confirmed a chip 
fracture of the metacarpal phalangeal joint of the third 
finger of the hand.  However, no disabilities of the right 
wrist were noted at that time or any time during service, and 
his January 1966 service separation examination was likewise 
negative for any right wrist disabilities.  The veteran has 
himself testified at his personal hearings that he sustained 
right wrist injuries during service, and these injuries have 
resulted in chronic right wrist pain and swelling since that 
time, but no such right wrist injuries are confirmed by the 
service medical records.  Regarding his claimed pain of the 
right wrist, the veteran is certainly competent to offer 
credible lay testimony regarding such easily observable 
symptomatology as pain.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995); Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the veteran's assertions themselves are insufficient 
to establish that any current disability of the right wrist 
was originally incurred in or aggravated by service, as he is 
a layperson not qualified to offer medical opinion evidence 
to the VA.  See Pearlman v. West, 11 Vet. App. 443, 447 
(1998) [citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  

The veteran's ganglion of the right wrist was not diagnosed 
until 1992, when it was surgically removed.  This represents 
a time gap in excess of 25 years following his separation 
from service, and no medical expert of record has suggested 
this disability originally arose during service.  The veteran 
did report right wrist pain in 1981, but he was diagnosed 
with a right wrist strain, and no ganglion was noted at that 
time.  The examiner also did not suggest the veteran's right 
wrist disability was originally incurred in service.  While 
the veteran has been afforded numerous VA medical 
examinations of his right hand and wrist since service, no 
examiner has suggested any current right wrist disability 
originated during service.  The totality of the medical 
record suggests that, even assuming the veteran did sustain a 
right wrist injury which was not noted in his service 
records, this injury was at most acute and transitory and 
resulted in no lasting disability.  

Even if the veteran cannot demonstrate an in-service injury 
to the right wrist which has resulted in a current 
disability, service connection may also be awarded for any 
impairment of the right wrist which is proximately due to or 
results from his service connected residuals of a chip 
fracture of the middle finger of the right hand.  38 C.F.R. 
§ 3.310 (2000).  However, a VA medical examiner who examined 
the veteran in 1999 could find no "residual condition 
related to [the] 3rd middle finger fracture."  No other 
medical evidence is of record linking the veteran's right 
wrist ganglion, or any other right wrist disability, to his 
chip fracture of the middle finger of the right hand.  

Overall, the preponderance of the evidence is against the 
veteran's assertion that his current residuals of a right 
wrist ganglionectomy result from any in-service disease or 
injury, or are proximately due to or result from a service 
connected disability.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).  Therefore, his 
claim for service connection for residuals of a right wrist 
ganglionectomy must be denied.  


II. Service connection - Disability of the right hand, other 
than 
residuals of a chip fracture of the middle finger

The veteran also seeks service connection for impairment of 
the right hand, other than any residuals of a chip fracture 
of the middle finger, for which service connection has 
already been afforded him.  Because the preponderance of the 
medical evidence is against this claim, it must be denied.  

As is noted above, the veteran's service medical records 
confirm reports of, and treatment for, a right hand injury.  
However, other than his chip fracture of the middle finger of 
the right hand, for which he has already been afforded 
service connection, the only other disability of the right 
hand found during service is  bilateral abrasion of the 
hands, noted in October 1964.  However, no abrasions of the 
right hand were noted in December 1994 when he was examined 
for his finger pain, and his January 1966 service separation 
examination is likewise negative for any abnormality of the 
right hand.  

Subsequent to service, a November 1980 private examination of 
his right hand was negative for fracture, dislocation, or 
intrinsic bone disease.  Also, no ex ostosis or abnormal soft 
tissue calcification was observed.  The veteran has reported 
intermittent pain and numbing of the right hand, especially 
after his 1992 right wrist ganglionectomy, but a 1997 VA 
neurological examination found no specific nerve injury of 
the right hand, and noted no relationship between any 
underlying neurological problem and the veteran's chip 
fracture of the right hand.  A 1997 VA orthopedic examination 
of the right hand revealed soft tissue laxity of the long, 
index, and ring fingers of the hand, but this disorder 
appeared to be symmetrical and "most likely," because of 
this symmetry, was preexisting and not a result of injury.  
It was also "most likely" that this hyperextension of the 
proximal interphalangeal joint works in union with mild 
triggering at the A-1 pulley to cause the veteran's symptoms 
of the right hand, according to the medical examiner.  When 
the veteran was again afforded a VA examination in 1999, the 
examiner noted an impression of mild peripheral neuropathy of 
the right hand, but suggested this was "likely secondary to 
the 1992 [right ganglion] surgery."  He could find no 
"residual condition related to [the] 3rd middle finger 
fracture."  

Overall, the clear preponderance of the medical evidence 
fails weighs against any medical nexus between the veteran's 
current complaints of right hand disability and any injury to 
the right hand during service.  Likewise, no evidence has 
been presented of any other current right hand disability 
proximately due to or resulting from the veteran's service 
connected residuals of a chip fracture of the right hand.  
38 C.F.R. § 3.310 (2000).  

The veteran has himself stated that he has impairment of the 
right hand relating to service and/or his service connected 
residuals of a chip fracture of the middle finger of the 
right hand, but as a layperson, he is not qualified to 
present his own medical opinion statements to the Board.  See 
Pearlman v. West, 11 Vet. App. 443, 447 (1998) [citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)].  
Thus, his testimony, by itself, is insufficient to warrant an 
award of service connection for a right hand disability.  

Overall, the preponderance of the evidence is against service 
connection for any disability of the veteran's right hand, 
other than his service connected residuals of a chip fracture 
of the middle finger of the right hand.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).  His 
claim must therefore be denied.  


ORDER

1.  Service connection is denied for residuals of a right 
wrist ganglionectomy.  

2.  Service connection is denied for disability of the right 
hand, other than residuals of a chip fracture of the middle 
finger of the right hand.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 

